DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1:
Though Crouthamel et al., (US 2019/0380311 A1), part of the prior art of record, teaches:
The use of RFID identification in paragraph [0008] by using an RFID device programmed with data of an animal.
Machine learning methods with predicting a condition of an animal in paragraph [0020].
Predicting a condition of an animal using a trained model in paragraph [0046].
And though Hicks et al., (US 2019/0380311 A1), part of the prior art of record, teaches the use of RFID chips with animals in paragraph [0032].
And though Rhee et al., (US 2013/0222141 A1), part of the prior art of record, teaches the use of RFID with a feedlot and for the use of detecting health change in paragraph [0007] by using RFID in a feed lot to determine an early alert of disease in livestock.
And though Vrabete et al., (US 2017/0280687 A1), part of the prior art of record, teaches the determining of health in animals in paragraph [0029] by determining the health of livestock in a pen.
And though Singh et al., (US 2019/0053470 A1), part of the prior art of record, teaches the determining of a healthy state of an animal in a feed lot in paragraphs [0027] and [0184] by determining the health state of an animal in a feedlot setting.
And though Robertson et al., (US 2020/0196568 A1), part of the prior art made of record, teaches the use of multiple feed lots in paragraph [0044] by analyzing animals across multiple feedlots.

The primary reason for marking of allowable subject matter of independent claim 1, in the instant application is the combination with the inclusion in these claims of the limitations of a method comprising:
“a machine learning base model that is configured to identify specific animals at risk of health changes and one or more temporal decision points in a feeding period for addressing the health changes in the specific animals, by correlating the input data with one or more events representing animal health from additional feedlots across multiple geographical locations, and with augmented data that includes nutrition data and weather data for the feedlot and the additional feedlots, and assigning weights to the input data, the one or more events, and the augmented data to generate a weighted vector of learning data, applying the weighted vector of learning data to one or more statistical process controls to perform a change detection analysis for identifying the specific animals at risk of the health changes at the feedlot, and generating an animal health profile of livestock tracking and management characteristics over the feeding period, predicting the health changes in the specific animals over the feeding period, and one or more temporal decision points over the feeding period for addressing the health changes in the specific animals, based on the animal health profile, and determining an initial allocation of resources to address the health changes predicted for the specific animals; and generating, as output data, a targeted application schedule for the initial allocation of the resources to address the health changes predicted for the specific animals at the one or more temporal decision points over the feeding period.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach machine learning with condition of an animal, health changes of an animal, and the use of RFID with health of an animal,  it does not teach an artificial intelligence configured to schedule for the initial allocation of the resources is generated to address the health changes predicted for the specific animals at the one or more temporal decisions points over the feeding period by correlating the input data with one or more events representing animal health from additional feedlots across multiple geographical locations with augmented data that includes nutrition data and weather data for the feedlot and the additional feedlots and assigning weights to input data.
Dependent claim(s) 2-7 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-7 depend.

As per claim 8:
Though Crouthamel et al., (US 2019/0380311 A1), part of the prior art of record, teaches:
The use of RFID identification in paragraph
Machine learning methods with predicting a condition of an animal in paragraph [0020].
Predicting a condition of an animal using a trained model in paragraph [0046].
And though Hicks et al., (US 2019/0380311 A1), part of the prior art of record, teaches the use of RFID chips with animals in paragraph [0032].
And though Rhee et al., (US 2013/0222141 A1), part of the prior art of record, teaches the use of RFID with a feedlot and for the use of detecting health change in paragraph [0007] by using RFID in a feed lot to determine an early alert of disease in livestock.
And though Vrabete et al., (US 2017/0280687 A1), part of the prior art of record, teaches the determining of health in animals in paragraph [0029] by determining the health of livestock in a pen.
And though Singh et al., (US 2019/0053470 A1), part of the prior art of record, teaches the determining of a healthy state of an animal in a feed lot in paragraphs [0027] and [0184] by determining the health state of an animal in a feedlot setting.
And though Robertson et al., (US 2020/0196568 A1), part of the prior art made of record, teaches the use of multiple feed lots in paragraph [0044] by analyzing animals across multiple feedlots.

The primary reason for marking of allowable subject matter of independent claim 8, in the instant application is the combination with the inclusion in these claims of the limitations of a system comprising:
“a machine learning base model configured to identify specific animals at risk of health changes and one or more temporal decision points in a feeding period for addressing the health changes in the specific animals, by correlating the input data with one or more events representing animal health from additional feedlots across multiple geographical locations, and with augmented data that includes nutrition data and weather data for the feedlot and the additional feedlots, and assigning weights to the input data, the one or more events, and the augmented data to generate a weighted vector of learning data, the artificial intelligence engine further configured to apply one or more statistical process controls to the weighted vector of learning data identify the specific animals at risk of the health changes on the feedlot, generate an animal health profile of livestock tracking and management characteristics during the feeding period, and predict the health changes in the specific animals over the feeding period and one or more temporal decision points over the feeding period for addressing the health changes in the specific animals, based on the animal health profile, and determine an initial allocation of resources to address the health changes predicted for the specific animals, wherein a targeted application schedule for the initial allocation of the resources is generated to address the health changes predicted for the specific animals at the one or more temporal decisions points over the feeding period.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach machine learning with condition of an animal, health changes of an animal, and the use of RFID with health of an animal,  it does not teach an artificial intelligence configured to schedule for the initial allocation of the resources is generated to address the health changes predicted for the specific animals at the one or more temporal decisions points over the feeding period by correlating the input data with one or more events representing animal health from additional feedlots across multiple geographical locations with augmented data that includes nutrition data and weather data for the feedlot and the additional feedlots and assigning weights to input data.
Dependent claim(s) 9-14 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 8 upon which claims 9-14 depend.


Though Crouthamel et al., (US 2019/0380311 A1), part of the prior art of record, teaches:
The use of RFID identification in paragraph [0008] by using an RFID device programmed with data of an animal.
Machine learning methods with predicting a condition of an animal in paragraph [0020].
Predicting a condition of an animal using a trained model in paragraph [0046].
And though Hicks et al., (US 2019/0380311 A1), part of the prior art of record, teaches the use of RFID chips with animals in paragraph [0032].
And though Rhee et al., (US 2013/0222141 A1), part of the prior art of record, teaches the use of RFID with a feedlot and for the use of detecting health change in paragraph [0007] by using RFID in a feed lot to determine an early alert of disease in livestock.
And though Vrabete et al., (US 2017/0280687 A1), part of the prior art of record, teaches the determining of health in animals in paragraph [0029] by determining the health of livestock in a pen.
And though Singh et al., (US 2019/0053470 A1), part of the prior art of record, teaches the determining of a healthy state of an animal in a feed lot in paragraphs [0027] and [0184] by determining the health state of an animal in a feedlot setting.
And though Robertson et al., (US 2020/0196568 A1), part of the prior art made of record, teaches the use of multiple feed lots in paragraph [0044] by analyzing animals across multiple feedlots.

The primary reason for marking of allowable subject matter of independent claim 15, in the instant application is the combination with the inclusion in these claims of the limitations of a method comprising:
“a machine learning base model that is configured to identify specific animals at risk of health changes and one or more temporal decision points in a feeding period for addressing the health changes in the specific animals, by correlating the input data with one or more events representing animal health from additional feedlots across multiple geographical locations, and with augmented data that includes nutrition data and weather data for the feedlot and the additional feedlots, and assigning weights to the input data, the one or more events, and the augmented data to generate a weighted vector of learning data; generating an animal health profile of livestock tracking and management characteristics during the feeding period, by applying the weighted vector of learning data to one or more statistical process controls to perform a change detection analysis for identifying the specific animals at risk of the health changes at the feedlot; predicting the health changes in the specific animals during the feeding period, and one or more temporal decision points during the feeding period for addressing the health changes in the specific animals, based on the animal health profile; determining an initial allocation of resources to address the health changes predicted for the specific animals; and initiating a targeted application schedule for the allocation of the resources to address the health changes predicted for the specific animals at the one or more decision points over the feeding period.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach machine learning with condition of an animal, health changes of an animal, and the use of RFID with health of an animal,  it does not teach an artificial intelligence configured to schedule for the initial allocation of the resources is generated to address the health changes predicted for the specific animals at the one or more temporal decisions points over the feeding period by correlating the input data with one or more events representing animal health from additional feedlots across multiple geographical locations with augmented data that includes nutrition data and weather data for the feedlot and the additional feedlots and assigning weights to input data.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124